Title: To George Washington from Joseph Shailor, 24 October 1782
From: Shailor, Joseph
To: Washington, George


                  
                     Nyack Octobr 24th 1782
                  
                  I have the Honour to inform your Excellency that yesterday twelve sails of the Line Dropt Down to the hook supposed to be Destind for the west Indias under the Command of Admiral Pigot.
                  A Spy which hath been out for a number of weeks hath been through the American and French Camps returnd to New york on the 23d Inst.
                  I have Detaind one of the Prisoners which I took on the twenty second have sent him to your Excellency as I concluded that under his circumstances it was a piece of cruelty to send him back your Excellency will after hearing his history from him self be able to Judge of the propriety or impropriety of sending him back.  I have the honour to be your Excellencys Most obdient Humble servent
                  
                     Jos. Shaylor
                     
                  
               